     Case 3:21-cv-00885-L-BN Document 2 Filed 04/16/21                Page 1 of 5 PageID 11



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION
_____________________________________________________________________________

JOHN ANTHONY CASTRO,                                       Case 4:21-cv-559-P

         Plaintiff,

v.

THE CITY OF GRAND PRAIRIE;                                 COMPLAINT
STEVE COLLINS, Code Compliance
Manager, in his official capacity;                         [Civil Rights Action under
ELLIS COUNTY; BRAD NORMAN,                                 42 U.S.C. § 1983]
Sheriff of Ellis County, in his official
capacity.

         Defendants.

_____________________________________________________________________________


         Plaintiff, John Anthony Castro, pro se, brings this Complaint against Defendants, the

City of Grand Prairie, Steve Collins, Code Compliance Manager, in his official capacity, Ellis

County, Sheriff Brad Norman, in his official capacity, and their employees, agents, and succes-

sors in office, and in support thereof allege the following upon information and belief:

                                        INTRODUCTION

         1.      This case seeks to protect and vindicate fundamental constitutional rights. It is a

civil rights action brought under the First and Fourteenth Amendments to the United States

Constitution and 42 U.S.C. § 1983, challenging Defendants’ actions in restraining Plaintiff’s

freedom of speech and violating his procedural due process rights by unlawfully removing po-

litical campaign signs, without notice and opportunity to be heard, placed on private property

belonging to a candidate for federal office, John Anthony Castro, and his federal election com-

mittee, Castro for America.

         2.      Plaintiff seek a declaration that Defendants violated his clearly established con-
  Case 3:21-cv-00885-L-BN Document 2 Filed 04/16/21                  Page 2 of 5 PageID 12



stitutional rights as set forth in this Complaint; a declaration that Defendants’ unlawful remov-

ing of political campaign signs restricts Plaintiffs’ speech in violation of the U.S. Constitution

and 42 U.S.C. § 1983 as set forth in this Complaint; a temporary restraining order to prevent

any further unlawful removals of political campaign signs to enjoin enjoining the Defendants;

and nominal damages for the past loss of Plaintiffs’ constitutional rights. Plaintiffs also seek an

award of court costs pursuant to 42 U.S.C. § 1988 and other applicable law.

                                 JURISDICTION AND VENUE

        3.       This action arises under the Constitution and laws of the United States. Jurisdic-

tion is conferred on this Court pursuant to 28 U.S.C. §§ 1331 and 1343.

        4.       Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28

U.S.C. §§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, and by

the general legal and equitable powers of this Court. Plaintiffs’ claim for nominal damages is

authorized by 42 U.S.C. § 1983.

        5.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to Plaintiffs’ claims of state-sponsored electoral suppression

occurred in this district.

                                           PLAINTIFF

        6.       Plaintiff, John Anthony Castro, is a federal candidate for the United States

House of Representatives in Texas’ 6th Congressional District’s Special Election.

                                         DEFENDANTS

        7.       Defendant, Steven Collins, is the Code Compliance Manager for the City of

Grand Prairie.

        8.       Defendant, Brad Norman, is the Sheriff of Ellis County, Texas.

                                   STATEMENT OF FACTS

        9.       On or about March 17, 2021, Defendant Sheriff Brad Norman, with the intent to
  Case 3:21-cv-00885-L-BN Document 2 Filed 04/16/21                  Page 3 of 5 PageID 13



harass, embarrass, ridicule, and intimidate Plaintiff, publicly commented on a Facebook post

threatening Plaintiff and indicating that his employees, agents, or otherwise would begin re-

moving our signs across the county, which largely included signs in Midlothian and Waxaha-

chie.

        10.    In the days following, Sheriff Brad Norman, did, in fact, follow through with his

threat and unlawfully removed political campaign signs belonging to Plaintiff. The Defendant

took such actions notwithstanding the fact that the political campaign signs were on private

property and without consulting the actual landowners; instead relying on unsubstantiated false

and fraudulent complaints from third-parties that disagreed with Plaintiff’s political positions.

        11.    Sheriff Brad Norman knowingly and willfully violated federal election law as

well as Plaintiff’s constitutionally protected rights to freedom of speech and procedural due pro-

cess. These actions constitute state-sponsored electoral suppression and illegal interference in a

federal election.

        12.    Sheriff Brad Norman’s true purpose for removing Plaintiff’s campaign signs was

to suppress Plaintiff’s speech because he vehemently disagrees with Plaintiff’s campaign mes-

sage and political positions.

        13.    Defendant Steve Collins is the Code Compliance Manager with the Grand Prai-

rie Police Department.

        14.    On March 8, 2021, Defendant Steve Collins emailed Plaintiff regarding cam-

paign signs improperly placed between the side walk and a public street. Plaintiff agreed that

the independent contractors engaged to place the signs on private property had mistakenly

placed the signs on public property. The signs were lawfully removed.

        15.    However, the City of Grand Prairie then proceeded to begin removing all politi-

cal campaign signs of Plaintiff throughout the city including political campaign signs placed

well beyond the right-of-way zone on private property.
  Case 3:21-cv-00885-L-BN Document 2 Filed 04/16/21                  Page 4 of 5 PageID 14



        16.     Defendants, the City of Grand Prairie and Steve Collins, in his official capacity,

have continued to unlawfully remove political campaign signs of Plaintiff without notice in vio-

lation of federal law. They are not even trying to legally justify it. It is quite simply a blatant

disregard for Plaintiff’s constitutional rights.

                                 FIRST CLAIM FOR RELEIEF

                            (Freedom of Speech – First Amendment)

        17.     Plaintiff hereby incorporates by reference all stated paragraphs.

        18.     By reason of the aforementioned speech suppression, Defendants have deprived

Plaintiff of his right to engage in protected speech in violation of the Free Speech Clause of the

First Amendment as applied to the states and their political subdivisions under the Fourteenth

Amendment to the U.S. Constitution and 42 U.S.C. § 1983.

        19.     Defendants’ restriction on Plaintiffs’ speech is content- and viewpoint-based in

violation of the Free Speech Clause of the First Amendment.

        20.     Defendants’ true purpose for removing Plaintiff’s political campaign signs was

to silence the viewpoint expressed by Plaintiff’s speech. Consequently, the true purpose for

their actions was to silence disfavored viewpoints in violation of the Free Speech Clause of the

First Amendment.

        21.     As a direct and proximate result of Defendants’ violation of the Free Speech

Clause of the First Amendment, Plaintiff has suffered irreparable harm, including the loss of his

constitutional rights, entitling him to declaratory and injunctive relief and nominal damages.

                                SECOND CLAIM FOR RELIEF

                         (Equal Protection ~ Fourteenth Amendment)

        22.     Plaintiffs hereby incorporate by reference all stated paragraphs.

        23.     By reason of the aforementioned speech unlawful conduct, performed under col-

or of state law, Defendants have unconstitutionally deprived Plaintiffs of the equal protection of
  Case 3:21-cv-00885-L-BN Document 2 Filed 04/16/21                   Page 5 of 5 PageID 15



the law guaranteed under the Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. §

1983, in that Defendants are preventing Plaintiff from expressing a message based on its con-

tent and viewpoint, thereby denying the use of a forum to those whose views Defendants find

unacceptable.

       24.      As a direct and proximate result of Defendants’ violation of the Equal Protection

Clause of the Fourteenth Amendment, Plaintiffs have suffered irreparable harm, including the

loss of their constitutional rights, entitling them to declaratory and injunctive relief and nominal

damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs ask this Court:

       A) to declare that Defendants’ restriction on Plaintiff’s speech, including the unlawful

removal of political campaign signs, violates the First and Fourteenth Amendments to the U.S.

Constitution as set forth in this Complaint;

       B) to temporarily restrain Defendants from any further unlawful removal of political

campaign signs lawfully placed on private property;

       C) to award Plaintiff nominal damages for the past loss of his constitutional rights as set

forth in this Complaint;

       D) to award Plaintiff court costs and expenses pursuant to 42 U.S.C. § 1988 and other

applicable law; and

       E) to grant such other and further relief as this Court should find just and proper.



                                               Respectfully submitted,

                                               /s/ John Anthony Castro
                                               John Anthony Castro, Pro Se
                                               12 Park Place
                                               Mansfield, TX 76063
                                               J.Castro@JohnCastro.com
                                               (202) 594-4344 Cell
